Citation Nr: 9919959	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
January 1971 and from July 1972 to July 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for hypertension.  


FINDINGS OF FACT

1.  By a rating decision in December 1991, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension; the veteran was notified of this determination 
and of his appellate rights, but he did not initiate an 
appeal.

2.  The evidence associated with the claims file subsequent 
to the December 1991 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the December 1991 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The November 1996 rating decision which declined to 
reopen the veteran's claim for service connection for 
hypertension on the basis of new and material evidence is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the December 1991 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that a claim by the veteran for 
entitlement to service connection for hypertension was denied 
by a rating decision in December 1991.  The veteran was 
notified of that determination and apprised of appellate 
rights and procedures, but he did not initiate an appeal.  
Accordingly, the December 1991 rating decision became final.  
38 U.S.C.A. § 7105(c).  Applicable law provides that a claim 
which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In May 1996, the veteran attempted to reopen his claim for 
hypertension.  By a rating decision in November 1996, the RO 
determined that new and material evidence had not been 
presented or secured and that the veteran's claim had 
therefore not been reopened.  The present appeal ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his hypertension 
manifested while in service.  At the time of the December 
1991 rating decision, the evidence of record included the 
veteran's service-medical records and a September 1991 VA 
examination report.  Service medical records showed elevated 
blood pressure readings between 1978 and 1990; however, there 
was no diagnosis of hypertension.  The VA examination noted 
an elevated blood pressure reading of 186/94 for that day, 
but there was no diagnosis of hypertension.

Evidence received subsequent to the December 1991 rating 
decision includes: duplicate copies of service medical 
records and the September 1991 VA examination; Ireland Army 
hospital records dated September 1990 to January 1998, 
indicating that in April 1996 the veteran was placed on 
medication for elevated blood pressure; VA examination dated 
February 1997; a VA examiner's opinion dated June 1998; 
outpatient treatment reports dated 1994 and 1995 from the 
Louisville VA; testimony from a RO hearing dated April 1998; 
a March 1999 letter from the veteran to the Board.  Other 
than the duplicate copies of the service medical records and 
September 1991 VA examination, the subsequent items of 
evidence, while not of record in 1991, are nevertheless not 
new and material since they essentially confirm what was 
already known in 1991; that is, that the veteran suffers from 
elevated blood pressure.  However, they do not in any manner 
suggest that this disorder is related to the veteran's 
military service, and do not show that this disorder was 
manifested during active service or within the one year 
period after discharge from service so as to give rise to the 
presumption of service connection under 38 C.F.R. §§ 3.307, 
3.309(a).

What is lacking to reopen the veteran's claim is evidence 
(not before the RO in December 1991) which shows that 
hypertension was either manifested during service, manifested 
within one year of discharge from service, or is otherwise 
related to service.  While the Board acknowledges the 
veteran's various statements and testimony which clearly 
express his personal belief that his disorder was manifested 
in service, his assertions in this regard were considered by 
the RO.  Moreover, to the extent that the veteran is 
attempting to present argument regarding medical causation, 
he is not competent since it has not been shown that he has 
the necessary medical skills and training to offer opinions 
as to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for hypertension, the appeal 
on that issue is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

